DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending.

Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 recites, “wherein the” twice which appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the magnetic strip” in line 5 and “the sheet” in line 6.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the first magnetic strip” and “the clear, plasticized polyvinyl chloride sheet” and will be interpreted as such.  
Re claim 2, claim 2 recites, “the sheet” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the clear, plasticized polyvinyl chloride sheet” and will be interpreted as such.  
Re claim 3, claim 3 recites, “the sheet” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the clear, plasticized polyvinyl chloride sheet” and will be interpreted as such.  
Re claim 6, claim 6 recites, “the sheet” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the clear, plasticized polyvinyl chloride sheet” and will be interpreted as such.  
Re claim 7, claim 7 recites, “said opening” in line 1 and line 9, and “the vinyl sheet” in line 6, 7, 8 and 9.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the architectural opening” and “the clear, clear, flexible vinyl sheet” and will be interpreted as such.  
Re claim 8, claim 8 recites, “the vinyl sheet” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the clear, clear, flexible vinyl sheet” and will be interpreted as such.  
In addition, claim 8 recites, “its” in line 2.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the clear, clear, flexible vinyl sheet” and will be interpreted as such.
Re claim 9, claim 9 recites, “the vinyl sheet” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the clear, clear, flexible vinyl sheet” and will be interpreted as such.  
Re claim 10, claim 10 recites, “the opening” in line 4.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the architectural opening” and will be interpreted as such.  
Re claim 11, claim 11 recites, “the opening” in line 4 and line 5.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the architectural opening” and will be interpreted as such.  
Claims 4-5 are rejected as being dependent on a rejected claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwankl (US 4,510,986) in view of Loeb (US 4,249,589) and Baigas JR et al (“Baigas”) (US 4,562,675).
Re claim 1, Schwankl discloses a product (Fig. 1-4) for sealing an architectural opening (within 10) comprising: 
a sheet (20); 
a first magnetic strip (24); and 
adhesive (32) that extends along one side (right side of 24 in Fig. 2) of the magnetic strip (24) such that the first magnetic strip (24) is adhesively mountable (Fig. 2) to the sheet (20),
but fails to disclose a kit, the sheet as clear, plasticized polyvinyl chloride, and a thickness of at least 1 millimeter.
However, Loeb discloses a kit (Col 1 lines 17-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Schwankl to be provided in a kit as disclosed by Loeb in order to provide a simple, quick, “do it yourself” product (Col 2 lines 10-13).
In addition, Baigas discloses the sheet (12) as clear (Col 3 lines 16-25) plasticized polyvinyl chloride (Col 3 lines 16-25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Schwankl with the sheet as clear, plasticized polyvinyl chloride as disclosed by Baigas in order to provide a cheap, easily formable, readily available material which allows light through the window.
In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 2, Schwankl as modified discloses the kit of claim 1, Baigas discloses further comprising packaging (Col 4 lines 32-38) that holds or contains the sheet (Schwankl: 12) and the first magnetic strip (Schwankl: 24).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Schwankl with the packaging as disclosed by Baigas in order to transport the kit to final destinations for sale, as packaging is extremely well-known and common in the art.  
Re claim 3, Schwankl as modified discloses the kit of claim 2, wherein the sheet (20) is rolled into a generally cylindrical shape (38); and wherein said first magnetic strip (24) is coiled (Col 2 line 55-57, a roll being a coil).
Re claim 4, Schwankl as modified discloses the kit of claim 3, further comprising a second magnetic strip (22) with adhesive (28) on one side (left side of 22) of the second magnetic strip (22).
Re claim 5, Schwankl as modified discloses the kit of claim 4, wherein the second magnetic strip (22) is coiled (Col 2 line 55-57, a roll being a coil).
Re claim 6, Schwankl as modified discloses the kit of claim 2, but fails to disclose wherein the sheet has a thickness of at least 1.5 millimeters.
In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 7, Schwankl discloses a method (Claim 1) of insulating an architectural opening (within 10), said opening (within 10) being defined by structure (10), the method comprising: 
possessing a product (20), the product (20) including a flexible (see 38) sheet (20), a first magnetic strip (24), and adhesive (32) that extends along one side (right side of 24) of the first magnetic strip (24) such that the first magnetic strip (24) is adhesively mountable (Fig. 2) to the vinyl sheet (20); 
adhering (Fig. 2) at least part of the first magnetic strip (24) to the sheet (20); and 
mounting (Fig. 2) the vinyl sheet (20) to the structure (10) using magnetic attraction (via 24 and 22) of the first magnetic strip (24) such that the sheet (20) covers the opening (within 10),
but fails to disclose a kit, the sheet as a clear vinyl sheet, having a thickness of at least 1.5 millimeters.
However, Loeb discloses a kit (Col 1 lines 17-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwankl to be 
In addition, Baigas discloses the sheet (12) as a clear (Col 3 lines 16-25) vinyl sheet (Col 3 lines 16-25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwankl with the sheet as clear vinyl sheet as disclosed by Baigas in order to provide a cheap, easily formable, readily available material which allows light through the window.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwank with a sheet with a thickness of at least 1.5 millimeters in order to ensure sufficient strength and rigidity to block rain and wind, while allowing light to pass through.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 8, Schwankl as modified discloses the method of claim 7, Loeb discloses further comprising cutting (Col 2 lines 40-43) the vinyl sheet (Schwankl: 20) to change its size or shape (Loeb: Col 2 lines 40-43).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwankl to be cut as disclosed by Loeb in order to provide a better fit especially for smaller dimensions (Col 2 lines 40-43).
Re claim 9, Schwankl as modified discloses the method of claim 7, further comprising cutting (24 must be cut in order to form 24a and 24b, as 24 is supplied in roll 
Re claim 10, Schwankl as modified discloses the method of claim 9, wherein the kit (as modified) further includes a second magnetic strip (22); and wherein the method includes adhering (via 28) at least part of the second magnetic strip (22) to the structure (10) around the opening (within 10).
Re claim 11, Schwankl as modified discloses the method of claim 9 further comprising cutting (22 must be cut in order to form 22a and 22b, as 22 is supplied in roll form) the second magnetic strip (22) into a second plurality of segments (22a, 22b); and wherein adhering (via 28) at least part of the second magnetic strip (22) to the structure (10) around the opening (within 10) includes adhering the second plurality of segments (22a, 22b) around the opening (within 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635